Case: 19-1614   Document: 55 Page:
         Case 1:17-cv-10169-FDS    1   Date
                                Document 125Filed:
                                              Filed09/15/2020  Entry
                                                    09/15/20 Page 1 ofID:
                                                                       2 6367077




               United States Court of Appeals
                               For the First Circuit
 No. 19-1614
         WANG YAN, individually and on behalf of all other similarly situated parties

                                     Plaintiff - Appellant

                                     JOANNE GELLER

                                      Movant - Appellant

      QIAN DENG; DAVID HERSHLIKOVITZ; JACKIE888, INC.; MICHAEL C.
  KEMMERLING; NARBEH NATHAN; PAUL SISLIN, individually and on behalf of all other
                         similarly situated parties

                                           Plaintiffs

                                              v.

    REWALK ROBOTICS LTD.; LARRY JASINSKI; AMI KRAFT; AMIT GOFFER; JEFF
    DYKAN; HADAR RON; ASAF SHINAR; WAYNE B. WEISMAN; YASUSHI ICHIKI;
      ARYEH DAN; GLENN MUIR; BARCLAYS CAPITAL INC.; JEFFERIES LLC;
             CANACCORD GENUITY INC.; KEVIN HERSHBERGER

                                    Defendants - Appellees


                                         MANDATE

                                 Entered: September 15, 2020

        In accordance with the judgment of August 25, 2020, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                            By the Court:

                                            Maria R. Hamilton, Clerk


 cc:
 Anthony Antonelli
 Douglas Baumstein
Case: 19-1614   Document: 55 Page:
         Case 1:17-cv-10169-FDS    2   Date
                                Document 125Filed:
                                              Filed09/15/2020  Entry
                                                    09/15/20 Page 2 ofID:
                                                                       2 6367077




 Jeffrey Craig Block
 Patrick V. Dahlstrom
 David S. Godkin
 Susan L. Grace
 Edward F. Haber
 Leigh M. Handelman Smollar
 Omar Jafri
 James E. Kruzer
 Jason Mathew Leviton
 Jeremy A. Lieberman
 Barry G. Sher
 Adam M. Stewart
